                      Case 3:19-cv-01586-MO       Document 31     Filed 10/03/19     Page 1 of 5
                                                                                          CLOSED,ENE,SEALDC
                                     U.S. District Court
                          Southern District of California (San Diego)
                   CIVIL DOCKET FOR CASE #: 3:19−cv−01035−BAS−BGS

Leonard v. Nike, Inc.                                             Date Filed: 06/03/2019
Assigned to: Judge Cynthia Bashant                                Date Terminated: 10/03/2019
Referred to: Magistrate Judge Bernard G. Skomal                   Jury Demand: Plaintiff
Cause: 28:1338cp Copyright Infringement                           Nature of Suit: 820 Copyright
                                                                  Jurisdiction: Federal Question

Early Neutral Evaluation Conference:                              Settlement Conference:
Case Management Conference:                                       Settlement Disposition Conference:
Status Hearing:                                                   Pretrial Conference:
Status Conference:                                                Final Pretrial Conference:
Mandatory Settlement Conference:                                  Trial Date:
Plaintiff
Kawhi Leonard                                       represented by Mitchell C. Stein
                                                                   Sullivan & Worcester LLP
                                                                   1633 Broadway
                                                                   New York, NY 10019
                                                                   212−660−3042
                                                                   Fax: 212−660−3001
                                                                   Email: mstein@sullivanlaw.com
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

                                                                  Nathaniel R. B. Koslof
                                                                  Sullivan & Worcester LLP
                                                                  One Post Office Square
                                                                  Boston, MA 02109
                                                                  617−338−2439
                                                                  Fax: 617−338−2880
                                                                  Email: nkoslof@sullivanlaw.com
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                  Peter R. Ginsberg
                                                                  Sullivan & Worcester LLP
                                                                  1633 Broadway
                                                                  32nd Floor
                                                                  New York, NY 10019
                                                                  212−660−3000
                                                                  Fax: 212−660−3001
                                                                  Email: prginsberg@sullivanlaw.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                  Scott L Metzger
                                                                  Duckor Spradling Metzger and Wynne
             Case 3:19-cv-01586-MO   Document 31     Filed 10/03/19    Page 2 of 5
                                                     101 W. Broadway, Ste. 1700
                                                     San Diego, CA 92101
                                                     (619)209−3000
                                                     Fax: (619)209−3043
                                                     Email: metzger@dsmwlaw.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     William Patrick Keith
                                                     Duckor Spradling Metzger & Wynne
                                                     101 W. Broadway, Suite 1700
                                                     San Diego, CA 92101
                                                     619−209−3000
                                                     Fax: 619−209−3042
                                                     Email: keith@dsmw.com
                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Nike, Inc.                             represented by Matthew Nicholas Ganas
                                                      DLA Piper (US) LLP
                                                      1251 Avenue of the Americas
                                                      27th Floor
                                                      New York, NY 10020−1104
                                                      212−335−4500
                                                      Fax: 212−335−4501
                                                      Email: matt.ganas@dlapiper.com
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                     Stanley J Panikowski , III
                                                     DLA Piper US
                                                     4365 Executive Drive
                                                     Suite 1100
                                                     San Diego, CA 92121−2133
                                                     (858)677−1400
                                                     Fax: (619)699−2701
                                                     Email: stanley.panikowski@dlapiper.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Tamar Duvdevani
                                                     DLA Piper LLP (US)
                                                     1251 Avenue of the Americas
                                                     New York, NY 10020
                                                     212−335−4799
                                                     Fax: 212−884−8555
                                                     Email: tamar.duvdevani@dlapiper.com
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                       Case 3:19-cv-01586-MO         Document 31       Filed 10/03/19     Page 3 of 5

Counter Claimant
Nike, Inc.                                              represented by Matthew Nicholas Ganas
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Stanley J Panikowski , III
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Tamar Duvdevani
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


V.
Counter Defendant
Kawhi Leonard                                           represented by Mitchell C. Stein
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Nathaniel R. B. Koslof
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Peter R. Ginsberg
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Scott L Metzger
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       William Patrick Keith
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 06/03/2019     Ï1     COMPLAINT with Jury Demand against Nike, Inc. ( Filing fee $ 400 receipt number
                       0974−12576371.), filed by Kawhi Leonard. (Attachments: # 1 Civil Cover Sheet, # 2 Copyright
                       Form) [Copyright Form Mailed]
                    Case 3:19-cv-01586-MO           Document 31         Filed 10/03/19      Page 4 of 5

                    The new case number is 3:19−cv−1035−BAS−BGS. Judge Cynthia Bashant and Magistrate Judge
                    Bernard G. Skomal are assigned to the case. (Metzger, Scott)(jrm) (jao). (Entered: 06/03/2019)

06/03/2019    Ï2    Summons Issued.
                    Counsel receiving this notice electronically should print this summons and serve it in
                    accordance with Rule 4, Fed.R.Civ.P and LR 4.1. (jrm) (jao). (Entered: 06/03/2019)

06/04/2019    Ï3    NOTICE of Appearance by William Patrick Keith on behalf of Kawhi Leonard (Keith, William).
                    Attorney William Patrick Keith added to party Kawhi Leonard (pty:pla). (jah). (Entered:
                    06/04/2019)

06/13/2019    Ï4    SUMMONS Returned Executed by Kawhi Leonard. Nike, Inc. served. (Metzger, Scott). (jah).
                    (Entered: 06/13/2019)

06/20/2019    Ï5    NOTICE of Appearance by Stanley J Panikowski, III on behalf of Nike, Inc. (Panikowski,
                    Stanley)Attorney Stanley J Panikowski, III added to party Nike, Inc.(pty:dft) (tcf). (Entered:
                    06/20/2019)

06/20/2019    Ï6    Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−12640727.)
                    (Application to be reviewed by Clerk.) (Duvdevani, Tamar) (tcf). (Entered: 06/20/2019)

06/20/2019    Ï7    Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−12640757.)
                    (Application to be reviewed by Clerk.) (Ganas, Matthew) (tcf). (Entered: 06/20/2019)

06/20/2019    Ï8    PRO HAC APPROVED: Matthew Nicholas Ganas appearing for Defendant Nike, Inc. (no
                    document attached) (dsn) (Entered: 06/20/2019)

06/20/2019    Ï9    PRO HAC APPROVED: Tamar Duvdevani appearing for Defendant Nike, Inc. (no document
                    attached) (dsn) (Entered: 06/20/2019)

06/21/2019   Ï 10   Corporate Disclosure Statement by Nike, Inc.. No Corporate Parents/Interested Parties.
                    (Panikowski, Stanley). (jah). (Entered: 06/21/2019)

06/21/2019   Ï 11   Joint MOTION for Extension of Time to File Answer by Nike, Inc.. (Panikowski, Stanley). (jah).
                    (Entered: 06/21/2019)

06/24/2019   Ï 12   ORDER granting 11 Joint Motion for Extension of Time to Answer re 1 Complaint. Defendant
                    Nike, Inc. answer due 7/17/2019. Signed by Judge Cynthia Bashant on 6/24/2019. (jah) (Entered:
                    06/24/2019)

07/02/2019   Ï 13   NOTICE of Appearance by Peter R. Ginsberg on behalf of Kawhi Leonard (Ginsberg, Peter).
                    Attorney Peter R. Ginsberg added to party Kawhi Leonard (pty:pla). (jah). (Entered: 07/02/2019)

07/17/2019   Ï 14   MOTION to File Documents Under Seal (Duvdevani, Tamar) (rmc). (Entered: 07/17/2019)

07/17/2019   Ï 15   ** Filed as Sealed Document 29 on 9/27/2019 ** SEALED LODGED Proposed Document re: 14
                    MOTION to File Documents Under Seal. Document to be filed by Clerk if Motion to Seal is
                    granted. (Duvdevani, Tamar) (rmc). (Main Document 15 replaced on 9/27/2019) (rmc). Modified
                    on 9/27/2019 to add file date of lodgment (rmc). (Entered: 07/17/2019)

07/17/2019   Ï 16   ANSWER to 1 Complaint, with Jury Demand, COUNTERCLAIM against Kawhi Leonard by
                    Nike, Inc.. (Attachments: # 1 Exhibit A (Redacted), # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                    Exhibit E)(Duvdevani, Tamar).Modified on 7/28/2019 − Missing caption for Counterclaim (jah).
                    (Entered: 07/17/2019)

07/17/2019   Ï 17   MOTION to Change Venue by Nike, Inc.. (Attachments: # 1 Memo of Points and Authorities, # 2
                    Declaration of Dinusha Welliver, # 3 Exhibit 1 to Declaration of Dinusha Welliver, # 4 Exhibit 2 to
                    Declaration of Dinusha Welliver, # 5 Exhibit 3 to Declaration of Dinusha Welliver)(Duvdevani,
                    Case 3:19-cv-01586-MO          Document 31        Filed 10/03/19      Page 5 of 5

                    Tamar). (jah). (Entered: 07/17/2019)

07/22/2019   Ï 18   NOTICE AND ORDER for Early Neutral Evaluation Conference. Early Neutral Evaluation set for
                    11/15/2019 01:30 PM before Magistrate Judge Bernard G. Skomal. Rule 26(f) conference shall be
                    completed by 10/17/2019. Joint Discovery Plan shall be filed in CM/ECF as well as lodged with
                    Magistrate Judge Skomal by 11/1/2019. Signed by Magistrate Judge Bernard G. Skomal on
                    7/22/2019. (jah) (Entered: 07/22/2019)

08/05/2019   Ï 19   Joint MOTION for Extension of Time to File Answer re 16 Counterclaim, Joint MOTION for
                    Adjournment of 17 MOTION to Change Venue by Kawhi Leonard. (Ginsberg, Peter). Added
                    MOTION on 8/5/2019. Modified on 8/5/2019 − Multi part motion, one part not filed. Corrected
                    entry (jah). (Entered: 08/05/2019)

08/06/2019   Ï 20   ORDER granting 19 Joint Motion for Extension of Time to Answer re 16 Counterclaim; granting
                    19 Joint Motion for Adjournment of 17 MOTION to Change Venue. Counter−Defendant Kawhi
                    Leonard shall answer to the Counterclaim by 8/28/2019. Defendant's motion to transfer venue 17 is
                    noticed for 9/9/2019. The briefing schedule for the motion is set pursuant to Civil Local Rule
                    7.1.(e). Signed by Judge Cynthia Bashant on 8/6/2019. (jah) (Entered: 08/06/2019)

08/26/2019   Ï 21   Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−12870388.)
                    (Application to be reviewed by Clerk.) (Stein, Mitchell) (mdc) (Entered: 08/26/2019)

08/26/2019   Ï 22   Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number 0974−12870425.)
                    (Application to be reviewed by Clerk.) (Koslof, Nathaniel) (mdc) (Entered: 08/26/2019)

08/26/2019   Ï 23   RESPONSE in Opposition re 17 MOTION to Change Venue filed by Kawhi Leonard. (Ginsberg,
                    Peter). (jah). (Entered: 08/26/2019)

08/27/2019   Ï 24   PRO HAC APPROVED re 21 : Mitchell C. Stein appearing for Plaintiff Kawhi Leonard, Counter
                    Defendant Kawhi Leonard. (no document attached) (mdc) (Entered: 08/27/2019)

08/27/2019   Ï 25   PRO HAC APPROVED re 22 : Nathaniel R. B. Koslof appearing for Plaintiff Kawhi Leonard,
                    Counter Defendant Kawhi Leonard. (no document attached) (mdc) (Entered: 08/27/2019)

08/28/2019   Ï 26   ANSWER to 16 Answer to Complaint,, Counterclaim, by Kawhi Leonard.(Ginsberg, Peter)
                    (Entered: 08/28/2019)

08/30/2019   Ï 27   REPLY to Response to Motion re 17 MOTION to Change Venue filed by Nike, Inc.. (Attachments:
                    # 1 Declaration of Tamar Duvdevani, # 2 Exhibit 1 to Declaration of Tamar Duvdevani, # 3 Exhibit
                    2 to Declaration of Tamar Duvdevani)(Duvdevani, Tamar). (jah). (Entered: 08/30/2019)

09/27/2019   Ï 28   ORDER Granting 14 Motion for Leave to File Document Under Seal. The Court finds compelling
                    reasons to seal portions of the contract. Therefore, the Court grants Defendant's Motion to Seal.
                    The Court directs the Clerk to accept and file under seal the requested document. Signed by Judge
                    Cynthia Bashant on 9/27/2019. (rmc) (Entered: 09/27/2019)

10/03/2019   Ï 30   ORDER granting Defendant's 17 MOTION to Change Venue. Case transferred to the District of
                    Oregon. Files transferred electronically to: *District of Oregon*.*100 Southwest Third Avenue,
                    Room 740**Portland, OR 97204−2802*. Signed by Judge Cynthia Bashant on 10/3/2019.
                    (Attachments: # 1 Order) (jah) (jao). (Entered: 10/03/2019)
